DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1, 4, 6 and 24 are examined based on the filing date of instant application (June 21, 2018) rather than the filing date of parent application, U.S. Application No. 15/893,403 (Feb. 09, 2018) because independent claims 1 and 24 contain subject matter that is not disclosed in the parent application.  Specifically, claims 1 and 24 require that the test port member comprises a “recessed end wall forming a first cavity and a second cavity.”  This feature is not disclosed in the parent application.  
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “a second flange extending inwardly towards the truncated portion of the of the pleated v-shaped filter media.”  This limitation should read:  “a second flange extending inwardly towards the truncated portion     
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ottesen et al., US 2009/0173233 (“Ottesen”) in view of Morse, US 2006/0112757 (“Morse”).
Claim 1 discloses a rectangular filter.  The filter comprising a pleated v-shaped filter media with a front face, a rear face and pleats extending to a predefined height.  The filter further comprises a test port member having a through port extending between a front face and an opposing rear face.  The through port receives a plug.  The test port includes a three-sided outer periphery that includes an inwardly facing side and two remaining sides extending between the test port front and rear faces.  The filter further comprises a peripheral frame receiving and retaining the filter media and test port in an adjacent relationship.  The test port member is positioned between the frame and a truncated portion of the filter media such that the inwardly facing side of the test port member engages an outer periphery of the filter media while the two remaining sides of the outer periphery of the test port member engages the frame.  The test port member defines at least one cavity with the peripheral frame intersected by the through port.  
Ottesen disclsoes a rectangular filter 31 used for clean room applications.  Ottesen Fig. 7, [0005], [0064].  The filter 31 comprises a pleated filter media 35 with a front face (top face of filter media 35), a rear face (bottom face of filter media 35) and pleats extending a predefined height (the pleats of the filter media 35).  Id. at Fig. 7, [0056], [0064].  The filter 31 further comprises an illumination segment 32, which is a segment of frame 34 that accommodates light emitters 33 (or 20).  Id. at Fig. 7, [0064].  The illumination segment 32 comprises a front face (the top of the segment 32) and a rear face (the bottom of the segment 32).  Id. at Fig. 5.  The illumination segment 32 further includes an inwardly facing side (the right-hand side of illumination segment 32 adjacent).  Id.  The filter 31 further comprises a peripheral frame 34 receiving and Id. The illumination segment 32 is positioned between the frame 34 and a truncated portion of the filter media 35 such that the inwardly facing side engages an outer periphery of the filter media 35.  Id.  The illumination segment 32 devices a cavity (the space occupied by illumination segment 32).  Id. The truncated portion of the filter media 35 has a shape of a triangular truncated portion (as seen in Fig. 7) and the illumination segment 32 matches the triangular truncated portion (as seen in Fig. 7).  Id.  The illumination segment 32 comprises a recessed end wall that forms the top of light cover 22 and accommodates light emitters 20.  Id. at Figs. 5, 7, [0054].  The recessed end wall forms a first cavity (the cavity above the wall) and a second cavity (the cavity formed by light cover 22) separated by the wall.  Id.  The recessed end wall is positioned between first and second opposed sides of the filter 31 (i.e., the top and bottom sides of the filter 31).  Id.  The second cavity 22 extends to the bottom side of the filter 31.  Id.  

    PNG
    media_image1.png
    1102
    2473
    media_image1.png
    Greyscale

Ottesen differs from claim 1 because it does not explicitly teach that the illumination segment 32 comprises a through port formed on the recessed end wall and extending between the top and bottom faces (i.e., the front and rear faces) of the segment 32, with the through port receiving a plug retained within the first cavity.
Ottesen also differs from claim 1 because—while the right side of the segment 32 engages with the filter media 35—it does not disclose the illumination segment 32 having a three-sided outer periphery with two remaining sides engaging the frame 34.  
Ottesen further differs from claim 1 because it does not disclose top face of the illumination segment 32 (i.e., the front face) comprising a first flange with the bottom face (i.e., the rear face) comprising a second flange, with the second flange extending inwardly toward the truncated portion of the filter media 35.  
Regarding the first issue, Ottesen’s filter 31 is used with clean room applications.  Ottesen [0005].  In the clean room filtration art, Morse discloses a filter 304 comprising a center board 308 that separates the filter into two or more media packs 310.  Morse Fig. 3, [0043].  The center board 308 comprises a passage 320 formed therethrough.  Id.  The passage 320 serves as an aerosol injection port that facilitates delivery of an aerosol to the upstream space (the area above the filter 304), so that the filter 304 can be tested to ensure that it does not have any leaks.  Id. at [0006], [0043].  The passage 320 receives a quick disconnect 382 (i.e., a plug) which allows for easy connection of the testing equipment.  Id. at Fig. 3A, [0047].  Because Morse’s center board 308 is similar to Ottesen’s illumination segment 32, it would have been obvious to provide Morse’s passage 320 through the segment 32 so that Ottesen’s filter 31 can be tested 

    PNG
    media_image2.png
    690
    1178
    media_image2.png
    Greyscale

Regarding the second issue, Ottesen’s illumination segment 32 can be provided at various locations of the filter 31, including at the perimeter.  Ottesen [0038].  The illumination segment 32 can take a variety of shapes because the Fig. 4 embodiment illustrates it as linear, the Fig. 7 embodiment illustrates it as angled and the Fig. 8 embodiment illustrates it as extending around the frame.   Id
Regarding the third issue, Morse’s center board 308 comprises a flange on the top and bottom which extends over the filter media 310 to retain the media 310 between the flanges 308.  Morse Fig. 3A, [0043].  Because Morse’s center board 308 serves a similar function to Ottesen’s illumination segment 32, it would have been obvious for the illumination segment 32 to have a first flange extending from the top and a second flange extending from the bottom to assist in attaching the segment 32 to the filter media 35.  With this modification, the first and second flange would extend in an opposite direction from the recessed end wall (as the flanges would extend toward the right while the recessed end wall would extend within the segment 32), but would be substantially parallel to each other.  

    PNG
    media_image3.png
    668
    909
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1067
    1329
    media_image4.png
    Greyscale


Claim 4 requires that for the filter of claim 1, the plug is an aerosol plunger at rest in a closed position.  
Morse’s aerosol injection port 320 comprises a quick disconnect 382 (corresponding to the “plug”).  Morse Fig. 3A, [0047].  The quick disconnect 382 can 
Claim 6 requires that for the filter of claim 1, the test port member further comprises one or more fill members within at least one of the first cavity and the second cavity, wherein the one or more fill members define at least a portion of the through port.
Morse’s passage 320 is a fill member that extends through Ottesen’s first and second cavities because the passage 320 is used to fill the upstream side of the filter 304 with aerosol during the leakage test.  Morse Fig. 3A, [0043]. 
Claim 24 discloses a filter.  The filter comprises a rectangular frame having a rectangular inner periphery surrounding a single filter media and a test port member. The filter media is a pleated v-shaped filter media having a filter media front face and a filter media rear face.  The pleats extend to a predefined height.  The single filter media further has a triangular truncated portion removed at a truncated corner of the single filter media.  The test port member is a triangular shaped test port member having a through port extending between a test port front face and an opposing test port rear face.  The test port member further includes an inwardly facing side extending between the test port front face and the opposing test port rear face.  The rectangular frame receives and retains the filter media and test port member. The rectangular frame maintains the filter media and the test port member in an adjacent relationship to form a rectangular outer periphery engaging the inner periphery of the rectangular frame.  The test port member is positioned between the rectangular frame and the triangular truncated portion of the pleated v-shaped filter media at a corner of the rectangular 
Ottesen disclsoes a filter 31 used in clean room applications.  Ottesen Fig. 7, [0005], [0064].  The filter 31 comprises a rectangular frame 34 having a rectangular inner periphery surrounding a filter media 35 and an illumination segment 32.  Id.  The filter media 35 is a pleated v-shaped filter media having a front face (the top face of filter media 35) and a rear face (the bottom face of filter media 35).  Id. at Fig. 7, [0056], [0064].  The pleats extend to a predefined height.  Id. The filter media 35 has a triangular truncated portion removed at a corner of the filter media 35.  Id.  The illumination segment 32 comprises a front face (the top of segment 32) and a rear face (the bottom of segment 32).  Id. at Fig. 5.  The illumination segment 32 includes an Id. at Figs. 5, 7.  The frame 34 receives and retains the filter media 35 and illumination segment 32.  Id.  The frame 34 maintains the filter media 35 and illumination segment 32 in an adjacent relationship to form a rectangular outer periphery engaging the inner periphery of the frame 34.  Id.  The illumination segment 32 is positioned between the frame 34 and the triangular truncated portion of the filter media.  Id.  The inwardly facing side of the illumination segment 32 engages an outer periphery of the filter media 35.  Id.  The illumination segment 32 matches the triangular truncated portion of the filter media 35.  Id.  The illumination segment 32 comprises a recessed end wall that forms the top of light cover 22 and accommodates light emitters 20.  Id. at Figs. 5, 7, [0054].  The recessed end wall forms a first cavity (the cavity above the wall) and a second cavity (the cavity formed by light cover 22) separated by the wall.  Id.  The recessed end wall extends away from the filter media 35 (as the recessed end wall extends toward the left-hand side of the filter 31).  The second cavity extends to the bottom of the filter media 35.  Id. at Fig. 5.  An adhesive attaches the filter media 35 to the illumination segment 32.  Id. at [0056].

    PNG
    media_image5.png
    1115
    2509
    media_image5.png
    Greyscale

  Ottesen differs from claim 24 because the Fig. 7 illustrates two filter media segments 35, rather than a single filter media as claimed.  As such, Ottesen also differs from claim 24 because it does not explicitly illustrate the illumination segment 32 having a triangular shape.  
Ottesen also differs from claim 1 because it does not disclose a test port formed on the recessed end wall and extending through the illumination segment 3 between the top and bottom of the segment 32, with the through port receiving a plug.  
Ottesen further differs from claim 1 because it does not disclose top face of the illumination segment 32 (i.e., the front face) comprising a first flange with the bottom face (i.e., the rear face) comprising a second flange, with the second flange extending inwardly toward the truncated portion of the filter media 35.  
Regarding the first issue, Ottesen’s filter 31 can comprise a single filter media segment (as seen in Fig. 8) or multiple segments (as seen in Fig. 7).  Therefore, it would have been obvious for the filter 31 in the Fig. 7 embodiment to only comprise the right-hand filter media segment 35 because multiple media segments is not critical to Id. at Figs. 4, 7, 8.  As such, it would have been obvious to modify the illumination segment 32 in Fig. 7 to have a triangular shape (i.e., to take up the space occupied by the left-hand filter media segment 35) because doing so would be a routine engineering choice, and would not affect the function of the device.  MPEP 2144.04(IV)(B).     
Regarding the second issue, Ottesen’s filter 31 is used with clean room applications.  Ottesen [0005].  In the clean room filtration art, Morse discloses a filter 304 comprising a center board 308 that separates the filter into two or more media packs 310.  Morse Fig. 3, [0043].  The center board 308 comprises a passage 320 formed therethrough.  Id.  The passage 320 serves as an aerosol injection port that facilitates delivery of an aerosol to the upstream space (the area above the filter 304), so that the filter 304 can be tested to ensure that it does not have any leaks.  Id. at [0006], [0043].  The passage 320 receives a quick disconnect 382 (i.e., a plug) which allows for easy connection of the testing equipment.  Id. at Fig. 3A, [0047].  Because Morse’s center board 308 is similar to Ottesen’s illumination segment 32, it would have been obvious to provide Morse’s passage 320 through the segment 32 so that Ottesen’s filter 31 can be tested for leaks.  With this modification, Morse’s quick disconnect 382 would be provided in the cavity above Ottesen’s recessed end wall (i.e., the first cavity).

    PNG
    media_image2.png
    690
    1178
    media_image2.png
    Greyscale

Regarding the third issue, Morse discloses that its center board 308 comprises a flange on the top and bottom which extends over the filter media 310 to retain the media 310 between the flanges 308.  Morse Fig. 3A, [0043].  Because Morse’s center board 308 serves a similar function to Ottesen’s illumination segment 32, it would have been obvious for the illumination segment 32 to have a first flange extending from the top and a second flange extending from the bottom to assist in attaching the segment 32 to the filter media 35.  With this modification, the first and second flange would extend in an opposite direction from the recessed end wall (as the flanges would extend toward the right while the recessed end wall would extend within the segment 32), but would be substantially parallel to each other.  

    PNG
    media_image3.png
    668
    909
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1067
    1329
    media_image4.png
    Greyscale

Response to Arguments
The Applicant argues that Ottesen fails to disclose the flange arrangement described in claims 1 and 24.  Applicant Rem. dated Feb. 04, 2021 (“Applicant Rem.”) 5, 6.  This feature is newly added to the claim set, and is unpatentable over Ottesen in view of Morse for the reasons stated above. 
The Applicant also argues that Ottesen fails to disclose an adhesive to secure illumination segment 32 (i.e., the “test port member”) to the filter media 35.  Applicant Rem. 7.  The Applicant argues that Ottesen fails to teach this because Ottesen teaches using an adhesive to secure the filter media to cross member 19, not the test port member to the frame.  Id. (citing Ottesen [0056]).  
The Examiner respectfully disagrees.  Ottesen teaches that, for the Fig. 5 embodiment, cross member 19 is attached to the filter media 23 using the same adhesive used to attach the filter media 23 to the frame.  Ottesen Fig. 5, [0056].  The cross member 19 is an illumination segment because it holds light emitters 20.  Id. at Fig. 5, [0059].  Therefore, the cross member 19 would be understood as analogous to the illumination segment 32 in the Fig. 7 embodiment because both elements perform 
The Applicant further argues that it would not have been obvious to remove the top-left filter media segment 35 in the Fig. 7 embodiment.  Applicant Rem. 7.  Rather, the Applicant argues that doing so would destroy the intended function of Ottesen or make Ottesen inoperable for its intended purpose because it would reduce air filtration, block airflow, negatively increase pressure drop and decrease the life of the filter.  Id.  
The Examiner respectfully disagrees.  Ottesen’s filter can operate with a single filter media segment (as in Fig. 8) or with multiple filter media segments (as in Fig. 7).  Ottesen Figs. 7, 8, [0043], [0044].  Therefore, altering Ottesen’s Fig. 7 embodiment to include a single filter media segment instead of two segments as shown would not destroy the intended function of the device.  Rather, a person of ordinary skill in the art would have a reasonable expectation of success in making this alteration because the filter can operate using a single or multiple filter segments.  Ottesen Figs. 7, 8.
The Applicant further argues that the modification to Ottesen constitutes improper hindsight bias.  Applicant Rem. 8.  The Applicant, however, provides no reasoning to support this conclusion.  Therefore, the Examiner maintains that the claims are unpatentable for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776